     Case 2:20-cv-01216-MCE-DB Document 14 Filed 08/13/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11    VALERIE BROOKS, individually and              No. 20-cv-01216-MCE-DB
      on behalf of all others similarly situated,
12
                        Plaintiff,
13                                                  ORDER
             v.
14
      BEVMO! INC., a Delaware corporation;
15    and DOES 1 to 10, inclusive,
16                      Defendants.
17
18          Through the present action, Plaintiff Valerie Brooks, who is legally blind, seeks

19   redress from Defendant BevMo! Inc. (“Defendant”) on grounds that Defendant’s website

20   is not fully accessible to the visually impaired and therefore violates both the Americans

21   with Disabilities Act, 42 U.S.C. §§ 12181, et seq. (“ADA”) and California’s Unruh Civil

22   Rights Act, California Civil Code §§ 51, et seq. Plaintiff also seeks class-wide relief,

23   including injunctive relief, statutory damages, and attorney’s fees and costs, on behalf of

24   all others similarly situated.

25          On July 6, 2020, Defendant filed its Answer (ECF No. 5) to Plaintiff’s Complaint.

26   That Answer includes twenty-three (23) affirmative defenses. Presently before the Court

27   is Plaintiff’s Motion to Strike (ECF No. 8) thirteen (13) of those defenses.

28   ///
                                                    1
     Case 2:20-cv-01216-MCE-DB Document 14 Filed 08/13/21 Page 2 of 3


 1          Although a defectively pled affirmative defense can be stricken under Federal
 2   Rule of Civil Procedure 12(f), which authorizes the removal of “an insufficient defense,”
 3   motions to strike such defenses are “regarded with disfavor because of the limited
 4   importance of pleading in federal practice, and because they are often used as a
 5   delaying tactic.” Dodson v. Gold Country Foods, Inc., No. 2:13-cv-00336-TLN-DAD,
 6   2013 WL 5970410 at * 1 (E.D. Cal. Nov. 4, 2013), citing Neilson v. Union Bank of Cal.,
 7   N.A., 290 F. Supp. 2d 1101, 1152 (C.D. Cal. 2003). “Accordingly, courts often require a
 8   showing of prejudice by the moving party before granting the requested relief.” Vogel v.
 9   Linden Optometry APC, No. CV 13–00295 GAF (SHx), 2013 WL 1831686 at * 2 (C.D.
10   Cal. Apr. 30, 2013), citing Quintana v. Baca, 233 F.R.D. 562, 564 (C.D. Cal. 2005).
11   Where no such prejudice is demonstrated, motions to strike may therefore be denied
12   “even though the offending matter was literally within one or more of the categories set
13   forth in Rule 12(f).” N.Y.C. Emps.’ Ret. Sys. v. Berry, 667 F. Supp. 2d 1121, 1128 (N.D.
14   Cal. 2009). Ultimately, “whether to grant a motion to strike lies within the sound
15   discretion of the district court.” California Dep’t of Toxic Substances Control v. Alco
16   Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002).

17          In the instant Motion to Strike, Plaintiff states only that she is “prejudiced by
18   having to defend against . . . poorly pled affirmative defenses” and that there is
19   consequently “the threat of potentially wasteful and irrelevant discovery and an

20   unnecessary complication of the trial.” ECF No. 8, 9:20-21; 10:2-4. Plaintiff makes no
21   effort whatsoever to show that she would actually be prejudiced by the inclusion of any
22   of the specific affirmative defenses she seeks to exclude beyond some “potential threat”
23   of discovery she makes no attempt to identify. This is insufficient, particularly since
24   motions to strike affirmative defenses are not favored in the first place.
25          It bears noting that Plaintiff, a serial litigant in ADA litigation with multiple cases
26   pending in this District, has filed similar motions to strike affirmative defenses in other
27   pending matters. In Brooks v. Boiling Crab Franchise Co., LLC, Case No. 2:20-cv-
28   01390-JAM-CKD, for example, she filed a motion to strike (ECF No. 8) that uses virtually
                                                     2
     Case 2:20-cv-01216-MCE-DB Document 14 Filed 08/13/21 Page 3 of 3


 1   the exact same language employed in this motion, as summarized above, with an
 2   identical lack of any factual specificity in showing any actual prejudice. Id. at pp. 10-11.
 3   Plaintiff’s motion was denied in that case given her failure to demonstrate any
 4   cognizable prejudice. Brooks v. Boiling Crab, ECF No. 11.
 5           The reasoning in Boiling Crab is equally applicable here. Plaintiff’s boilerplate
 6   allegations of prejudice fail to carry the day in surmounting the high bar set for prevailing
 7   upon a motion to strike, and to the extent her Motion represents an effort to simply
 8   generate attorney’s fees that may ultimately be recovered (in the absence of any other
 9   identified purpose) it will not be countenanced. Plaintiff’s Motion to Strike (ECF No. 8) is
10   accordingly DENIED.1
11           IT IS SO ORDERED.
12   Dated: August 12, 2021
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
             1
               Having concluded that oral argument would not be of material assistance, the Court submitted
28   this matter on the briefs pursuant to E.D. Local Rule 230(g).
                                                         3
